DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0202826) in view of Dun (US 2019/0294282) in further view of Moon (US 2020/0401274).
Regarding claim 1, Han discloses a touch panel, 
comprising a back plate (display screen in para. 34) and a touch electrode layer (120, fig. 3) disposed on a side of the back plate, 
wherein the touch electrode layer has a circular touch region (see fig. 3) and comprises a plurality of touch electrodes (302 and 304 in fig. 3), wherein the plurality of touch electrodes are distributed in the touch region (fig. 3), and any touch electrode distal from a periphery of the touch region has three side edges sequentially connected end to end (see triangular electrodes inside inner circle 308 in fig. 3). 
Han fails to disclose an insulation layer.
Dun discloses a touch insulating layer (insulation layer in Abstract) and a touch wiring layer (touch signal lines in Abstract), wherein the touch wiring layer and the touch electrode layer are disposed on two opposite sides of the touch insulating layer (see Abstract), and the touch insulating layer is provided with a plurality of via holes (holes in Abstract); and 
18the touch wiring layer comprises a plurality of touch leads connected to the plurality of touch electrodes through the via holes in one-to-one correspondence (see Abstract).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Dun in the device of Han. The motivation for doing so would have been to provide the ability have an insulation layer between to metal layers, to reduce noise (Dun; Abstract).
Additionally, Han fails to disclose auxiliary leads.
Moon discloses wherein the touch wiring player comprise a plurality of auxiliary leads (GL2-GL4 in fig. 4), wherein the plurality of auxiliary leads are not connected to the touch electrodes (fig. 4), and configured to load a power voltage (para. 102).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Moon in the device of Han. The motivation for doing so would have been to provide the ability to discharge static electricity, thereby mitigating or preventing electrostatic effects (Moon; para. 102, 105). 
Regarding claim 2, Han discloses wherein the plurality of touch electrodes are divided into a plurality of touch electrode groups (see electrode groups separated by 310 and 312 in fig. 3), wherein the plurality of touch electrode groups are sequentially distributed around a center point of the touch region (fig. 3), and adjacent touch electrode groups of the plurality of touch electrode groups are in rotationally symmetric distribution around the center point (fig. 3).  
Regarding claim 3, Han discloses wherein the touch electrodes in the touch electrode group are in a fan-shaped distribution (see fig. 3).
 Regarding claim 6, Han discloses wherein the plurality of touch electrodes are divided into eight touch electrode groups with a rotation angle of 45° (see fig. 3).  
Regarding claim 7, Han discloses wherein in three angles formed by the three side edges of the touch electrode proximal to the center point, the angle proximal to the center point is 45° (see fig. 3).  
Regarding claim 8, Han discloses wherein the touch electrode group comprises four touch electrodes (e.g. Rx7, Rx7, Rx8 and Tx8 in fig. 3), wherein one touch electrode (Rx6, fig. 3) is proximal to the center point of the touch region, 17two touch electrodes (Rx7-8, fig. 3) are proximal to the periphery of the touch region, and the other touch electrode (Tx8, fig. 3) is surrounded by other three touch electrodes.  
Regarding claim 9, Han discloses wherein in the plurality of touch electrodes, an area of the touch electrode with a largest area is 1-1.2 times an area of the touch electrode with a smallest area (see fig. 3 and para. 58-59).  
Regarding claim 10, Han discloses wherein the plurality of touch electrodes have a same area (see fig. 3 and para. 58-59).  
Regarding claim 11, Han discloses wherein at least one side edge of the touch electrode is a non-linear line (fig. 3 and para. 59-60).  
Regarding claim 12, Han discloses wherein the side edges, proximal to each other, of adjacent touch electrodes are non-linear lines (see 332 and 330 in fig. 3 and para. 60).  
Regarding claim 13, Han discloses wherein a width of a gap between adjacent touch electrodes is constant (see gap between electrodes in fig. 3).  
Regarding claim 14, Han discloses wherein the non-linear line comprises one of a wavy line (332, fig. 3), an arc line (para. 59) and a broken line (332, fig. 3).  
Regarding claim 15, Han discloses wherein the touch electrode layer further comprises a plurality of touch leads (206, fig. 2) connected to the plurality of touch electrodes in one-to-one correspondence (para. 38).  
Regarding claim 16, Han discloses wherein at least part of the plurality of touch leads extend out of the touch region along a gap between adjacent touch electrodes (para. 54, 63).  
Regarding claim 18, Han discloses wherein the back plate is a display panel (para. 34).  
Claim 19 is rejected for the same reasons as claim 1 above.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Dun in view of Moon in further view of Meng (US 2018/0107330).
Regarding claim 4, Han fails to disclose wherein the touch electrode groups have a rotation angle of 60 degrees.
Meng discloses wherein the plurality of touch electrodes are divided into six touch electrode groups with a rotation angle of 600 (see six center electrodes in fig. 3-4).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Meng in the device of Han. The motivation for doing so would have been to provide the ability have a touch senor having six electrode groups for uniform touch input (Meng; fig. 3).
Regarding claim 5, Meng discloses wherein in three angles formed by the three side edges of the touch electrode proximal to the center point, the angle proximal to the center point is 60 (see fig. 3-4).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN J MISHLER/ Primary Examiner, Art Unit 2628